Citation Nr: 1300126	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  10-27 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the residuals of a right hand injury. 


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991.  He also served in the reserve to include several periods of active duty for training and inactive duty training at various times between 1975 to 1993, specifically including a verified period of inactive duty training from November 12-14, 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO denied the Veteran's request to reopen his previously-denied claim for service connection for the post-operative residuals of a right hand injury.  

The matter was before the Board in July 2012, at which time the previously-denied claim for service connection was reopened appeal was remanded to obtain the Veteran's Social Security records.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A chronic right hand disorder existed prior to the Veteran's service.

2.  The Veteran's preexisting right hand injury residuals did not increase in severity during or as a result of service.


CONCLUSION OF LAW

A right hand disability preexisted service and was not aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in November 2012. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.306.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Veterans are considered to be in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance to service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 C.F.R. § 3.304(b).  

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  

If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-07 (1991).  

The Board must explain the criteria it used to determine whether there was an increase in disability of a preexisting condition during service and how, pursuant to such criteria, it concluded that there was no in-service worsening.  Browder v. Brown, 5 Vet. App. 268, 271 (1993).

The Veteran has a current right hand disability.  In this regard, the Veteran suffered severe right hand injuries in January 1986 due to a degloving-type injury with phalangeal fractures, swelling, scarring, and infection.  In November 1993 he suffered a palmer laceration.  Finally, he injured his right hand on a third occasion in April 1987 when a camera fell on the hand.  The Veteran also broke his right wrist in December 1989.  Although there is some suggestion in the file that the laceration injury occurred in February 1994 rather than November 1993, the ongoing treatment records in the spring of 1994 only refer to the November 1993 injury, and contain no suggestion that the Veteran suffered a second laceration injury in February 1994.  The treatment evidence for all four of those injuries, as well as the evidence of the Veteran's dates of service, demonstrates that although the appellant served during various periods of active duty for training and inactive duty training from 1975 through 1993, none of those injuries occurred while the Veteran was participating in military service, including active duty or training.  See 38 C.F.R. § 3.6 (2012).

The existence of a right hand disability was noted at the Veteran's November 1990 examination conducted prior to his period of active duty service.  Specifically, it was noted that he had reduced right hand grip strength, reduced thumb opposition strength, reduced wrist flexion strength, and reduced extension strength.  It was opined that the disorder "should pose no problem to supervisory capacity duty."  Based on the examination report, the Veteran is not entitled to the presumption of soundness at the start of his period of active duty service in November 1990.  38 C.F.R. § 3.304(b).  

Since the appellant's right hand disorder was noted at entrance, and the presumption of soundness does not apply, it is the Veteran's burden, not VA's, to show a permanent worsening (not temporary or intermittent flare-up) of a disorder associated with the residuals of a right hand injury during or as a result of his service.  In other words, he may only bring a claim for aggravation of this pre-existing condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  As supported by the discussion below, the preponderance of the evidence demonstrates that the Veteran's right hand disability did not undergo a permanent worsening during active duty, active duty for training, or inactive duty training.  

In this appeal, the Veteran contends (1) that his disability worsened on his active duty deployment, (2) that he suffered an infection as a result of being exposed to cold weather during inactive duty training in November 1993, which worsened his disability, and (3) that he was scheduled to have surgery on his right hand following the November 1993 incident, but that he was unable to do so because of the worsening of his right hand disability/exposure to cold weather during his November 1993 inactive duty training.  

The Veteran's service treatment records, both from his term of active duty and from other periods of active duty for training and inactive duty training, indicate little treatment for the right hand injury, and at no point suggest any worsening of his preexisting disability.  

An April 1986 treatment note, approximately three months after his original hand injury, indicated that the Veteran described pain, aches, and swelling.  He was provided Motrin and referred to physical therapy.  An April 1986 physical therapy note reported a history of fracture and infection of the right hand.  Neither note from April 1986 indicated any worsening of his disability, or that the Veteran had suffered an injury while training.  

A February 1987 examination report showed normal musculoskeletal results, and indicated a scar across the right palm.  

As noted above, the November 1990 examination report prepared at the appellant's commencement of active duty documented impairment to the upper extremities, specifically decreased right hand grip strength, reduced thumb opposition strength, reduced wrist flexion strength, reduced extension strength.  The accompanying medical history report indicated right hand pain.

A December 1990 treatment note indicated that the Veteran had right hand pain, stiffness, and a two year history numbness.  The Veteran was noted to have sustained an injury in 1986 when he "got hand caught in machine that crushes materials."  The note documented recurring problems with his hand, and that at the time of treatment, the Veteran stated that his fingers were numb.  Objectively, his sensation to sharp or dull was minimal, and he could not tell the difference between pinprick or dull sensations in all fingers except his pinky finger.  He was unable to grasp, and his strength was noted as about 2/5.  

This December 1990 treatment note documents, at most, a flare-up of his right hand disability, and does not suggest a worsening of that disability.  There is nothing in the record indicating that the Veteran's disability had worsened compared to the original injury/residuals, or that he had suffered additional injury during his active duty that led to that treatment.  

A separate December 1990 treatment provider documented his pre-service injury history, noting significant loss of strength and feeling in his right hand from three years prior, and recommended an evaluation for a medical board.  A physician examined the Veteran, noted that the Veteran had a "dysfunctional [right] hand" related to an "iron crusher" injury about three years ago, and determined the Veteran was "not deployable."  It is apparent that the non-deployable designation was ultimately not acted upon, as the Veteran was subsequently deployed to the Middle East.  

Thereafter, also in December 1990, the Veteran presented for treatment with a scratch on his right hand after falling down while ascending a flight of stairs.  The Veteran believed that he may have hit his hand on a nail.  There was a small amount of bleeding.  The Veteran informed the provider of his history of right hand injury, and asserted that he could not flex his fingers, but could extend them.  The examiner described the injury as a "minor scratch," and indicated "[Patient] claims cannot use hand but tenses both flexor/extensor muscles.  When distracted, moves hand [without] difficulty."  The examiner returned the Veteran to full duty.  

The treatment December 1990 scratch injury does not suggest that the underlying disorder had worsened.  In this regard, the law is clear that temporary or intermittent flare-ups of symptoms of a disorder, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).  The Board takes specific note of the examiner's findings that the Veteran complained of heightened symptomatology, but when not paying attention, used his hand without difficulty.  Those observations render the Veteran's reports of hand-use limitations not credible.  Also indicating that this report did not demonstrate a worsening of the disability is the fact that the examiner described it only as a "scratch," and returned the Veteran to full duty.  Permanent residuals of this "scratch" were not described in subsequent treatment reports.  

A March 1991 medical examination report for the purposes of release from active duty noted the Veteran's history of right hand injury ("old deficit right hand") and that the Veteran had a normal range of motion.  On a March 1991 report of medical history, the Veteran reported being in good health except for his right hand strength and flexibility.  He also listed his history of right wrist fracture from 1990, and that he had some stiffness associated with that injury, but otherwise "no difficulty."

In a May 1991 Desert Shield/Storm Out-Processing Checklist, the appellant denied suffering any injuries while deployed.  

The Veteran's May 1991 Demobilization Medical Examination report indicated that his physical examination was normal.  On that report, he signed a statement indicating no significant change in his health since last physical exam.  Similarly, in an associated May 1991 medical history report the Veteran denied any problems and indicated that he was in good health.

The Board acknowledges the Veteran's March 2011 statement that at the time of his May 1991 examination he complained of right hand pain, but that those complaints were not recorded in the report.  That statement contradicts the Veteran's signed statement on the May 1991 report that his condition had not changed, and, considering the Board's findings on the Veteran's credibility, discussed more fully below, is not probative.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (Contemporaneous service records are highly probative when compared with statements presented in support of a claim for monetary benefits.) 

In December 1993, the Veteran was given a physical profile exempting him from the push-up aspect of the army physical fitness test, but records indicate that he refused to participate in the physical fitness test in January 1994, and he was subsequently discharged.  .

Thus, in contrast to his claim of in-service worsening of his right hand disability, no such worsening is documented or even suggested by his service treatment records.  The lack of any evidence in the service treatment records of a worsening of the disability, especially when considered with other non-credible statements made by the Veteran as part of his claim, detract from his credibility.  To the extent that he was occasionally treated for pain and numbness, there is no evidence to suggest that any of those episodes were anything more than temporary flare-ups of pain, stiffness, or numbness.  No treatment provider, save for the provider who treated the Veteran for a scratch of the right hand, indicated that the appellant had suffered a further injury to his hand.  The only "injury" the Veteran suffered to his right hand on active duty was determined to be a "scratch."  This "scratch" did not prevent the Veteran from immediately returning to full duty.  

The service treatment records also demonstrate that Veteran never sought sustained treatment for his right hand, or that his right hand symptomatology was any worse than it had been prior to service.  All of the treatment reports specifically associated the appellant's ongoing symptoms with the preservice 1986 non-service injury.  None suggest that the symptoms permanently worsened inservice.  In short, there is no suggestion in the service treatment records that the disability worsened at any time during active duty, active duty for training, or inactive duty training.  

The Veteran was provided a VA examination in June 1999 to determine if his right hand disability had worsened as a result of his active duty, active duty for training, or inactive duty training.  X-rays of the hand were unremarkable.  On physical examination, the Veteran refused to flex his fingers, and would not grasp the examiner's hands.  The examiner noted a glove-like distribution of numbness and the inability to distinguish pinprick from the wrist to the tip of all of his fingers, on both the palmar and dorsal surfaces.  

Despite the Veteran's claim that he was unable to use or even flex his right hand, the examiner noted that the hand appeared to have been used, even to the extent of callous formation.  Further, there was no swelling, discomfort, or limitation of motion of the joints of the hand, including the metacarpophalangeal joint or the interphalangeal joint.  

The examiner determined that the Veteran's claimed limitations suggested "a large element of malingering."  He opined that the hand was being used on a regular basis because of the evidence of callous formation, as well as the lack of atrophy of the hand or stiffening of the joints.  The examiner saw "no way that the condition of the hand could have been made worse by his duties while in service," and felt that "the use of the hand [in service] would have been beneficial."  

In an addendum, the examiner provided that it was his opinion "that there is no evidence to substantiate the claim that his condition worsened during his active service from November 1990 to June 1991, nor is there any evidence present that would indicate an increase in severity since that time (until Nove[ember] 14, 1998)."  The examiner noted his previous opinion that the hand appeared to be in normal use, and stated that the Veteran's "inability to perform certain tasks in my presence was willful and feigned."  

Although the Veteran submitted a November 1999 response to that report that he was experiencing a "bad day" on the day of the examination, that on other days he could perform more actions with his hand, and that he had attempted to postpone the examination to another day, the Board finds that this statement not credible.  There are no records in the file suggesting that the Veteran attempted to postpone the examination, and there is nothing in the June 1999 report suggesting that the appellant informed the examiner that on the day of his examination that he was experiencing a "bad day," or that he would prefer that the examination be conducted on a different day. 

While the Veteran is competent to report his right hand symptoms, the Board places a heavy emphasis in this decision on the fact that the Veteran's claims have proved to be not credible.  The Board places particular weight on the reports from multiple medical providers who have determined that the Veteran was exaggerating his disability.  The treatment provider at the time of the December 1990 active duty "scratch" noted that the Veteran complained of limitation of motion, but when distracted, moved his hand without limitation.  Similarly, a June 1999 examiner noted that although the Veteran denied having any ability to use his hand whatsoever, including activities such as grasping a paper clip, the calluses on the right hand suggested regular use; that examiner determined that the objective evidence suggested the Veteran was malingering.  

The Board also stresses that the Veteran's contentions (1) that he suffered infection as a result of being exposed to cold weather during inactive duty training in November 1993, and (2) that he was scheduled to have surgery on his right hand following the November 1993 incident, but that he was unable to do so because of the worsening of his right hand disability during his November 1993 inactive duty training, are both demonstrably not true.

First, concerning the Veteran's claim that exposure to cold weather in November 1993, during inactive duty training that occurred just days following his November 1993 laceration injury, resulted in an infection or otherwise caused his disability to worsen, his private treatment records contradict his claims.  The Veteran served on inactive duty training between November 12 and 14t, 1993.  There is no evidence of treatment in the service treatment records for a laceration injury.  

A November 17, 1993 report from a private medical provider indicated that the Veteran suffered a laceration "one week ago."  Subsequent records from that provider, including a letter dated in January 1994, indicated that as of November 17, 1993, the injury was "seven day[s] old."  The November 17, 1993 treatment record provided that there were no signs of infection, and that although the Veteran had damaged his stitches at work, the wound had begun to close on its own.  A November 18, 1993 letter from that provider indicated that the laceration appeared to be "healing well."  Subsequent treatment records from November and December 1993, as well as January through May 1994, show that the Veteran had some nerve impairment as a result of the laceration injury, but do not suggest that any aspect of the injury was worsened due to his inactive duty training, or that the injury ever became infected.  

While there is a January 1994 letter (dated January 7, 1994, one day following the Veteran's separation from the military) providing that he should "avoid cold weather," there is no competent evidence that any exposure to cold weather in November 1993 caused infection or other worsening of the disability.  

Also in this regard, the Board acknowledges that there was an ultimate determination by the National Guard Bureau in April 1997 that the Veteran was discriminated against and should not have been required to serve in cold weather for long periods due to a disability.  Despite this, there is competent evidence to suggest that such service in cold weather actually caused the right hand disability to worsen.

The only reference in the records to an infection of the laceration was provided by Dr. T.E.L. in February 1994, who was asked to provide a second opinion concerning the Veteran's treatment options for the laceration.  That "infection" reference appears to be based solely on the Veteran's report of the injury history, because it contradicts the appellant's primary private treatment provider's records showing that the injury was healing well without infection, and because there is no other indication in the records of an infection associated with that injury.  

Second, although the Veteran contends that he was scheduled for surgery on the right hand and that the surgery was prevented due to his cold-weather exposure in November 1993, the private treatment records show those statements to be inaccurate.  Treatment records through May 1994 show that the Veteran was insisting on conservative treatment for the injury, and that he refused surgery that could have alleviated the nerve problems that he was experiencing as a result of the laceration.

Considering the above evidence, the Board finds that the Veteran's statements with regard to any worsening of his disability related to his military service are not credible.  As those statements are not credible, they carry no probative value.

There are two medical reports that the Veteran has submitted to support his position, but neither are of probative value.  A March 2010 report from Dr. J.Z. described the Veteran's history of pre-deployment injury, and the results of then-current physical testing that showed pain on palpitation of his right hand along the metacarpal bones and a decreased range of motion and strength compared to his left hand.  Dr. J.Z. opined, without providing any reasoning in support of her opinion, that "[b]eing deployed to Iraq may have worsened his right hand injuries."  Dr. J.Z.'s opinion is not probative of the issue, as she provided no evidence to support her opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative).  Further, at best, her opinion as to any worsening of his disability during his deployment is speculative, as she stated that it "may have" worsened his injuries.  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Veteran also submitted a December 2011 statement from Dr. E.M.B., providing that the appellant "sustained disabling injuries to his right hand in an accident that occurred while he was on active duty."  As there is no evidence to suggest that the Veteran sustained a disabling injury to his right hand while on active duty, and in fact, all of the evidence demonstrates that any disabling injury occurred while the Veteran was not on active duty or in training, Dr. E.M.B.'s statement is factually inaccurate, and thus not probative.  Nieves-Rodriguez, 22 Vet. App. at 302.

An undated letter from the Veteran's section chief indicated that the appellant was consistently in pain during his time in the National Guard, and that he complained that the environment made his hand worse than it was.  Similarly, various letters from the Veteran's spouse indicate that his right hand disability steadily worsened over the years of training in the woods, sleeping in tents, firing rifles, and performing other military duties.  Although the statements by the section chief and the Veteran's spouse in this regard are both competent and credible, their probative value is outweighed by the contemporaneous treatment and examination reports during the Veteran's service, as well as the June 1999 examiner's finding that the disability had not worsened during active duty or training. 

The preponderance of the evidence is against the Veteran's claim that his right hand disability was aggravated by or during any active duty, active duty for training, or inactive duty training service.  As such, the claim is denied.

In reaching this conclusion the Board considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the residuals of a right hand injury is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


